Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 10/19/2020 has been entered.
Claims 1-12 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Alvin Koan (Registration No. 68,468) on January 7, 2021.
The application has been amended as follows: 

Claim 1 should be replaced with the below:

transmission processing circuitry configured to perform first data signal transmission of transmitting the data signal without receiving downlink control information of transmission permission transmitted from the base station apparatus and perform second data signal transmission of receiving the downlink control information of the transmission permission and transmitting the data signal based on the downlink control information;
identification signal multiplexing circuitry configured to multiplex an identification signal to an orthogonal resource; and
control information receiving circuitry configured to receive in advance a transmission parameter relating to transmission of the data signal, wherein
the transmission processing circuitry is configured to transmit the identification signal and a data signal in a case of repeatedly transmitting the same data signal, based on the transmission parameter.

Claim 2 should be replaced with the below:
The terminal apparatus according to claim 1, wherein, in a case that the transmission processing circuitry repeatedly transmits the same data signal, the orthogonal resource to which the identification signal is multiplexed, is selected to be an orthogonal resource different for 

Claim 7 should be replaced with the below:
A base station apparatus for receiving a data signal from each of multiple
reception processing circuitry configured to perform first data signal reception of receiving the data signal transmitted without transmitting downlink control information perform second data signal reception of transmitting the downlink control information of the transmission permission and receiving the data signal transmitted based on the downlink control information;
identification signal separator circuitry configured to separate, from an orthogonal resource, an identification signal received together with the data signal;
transmission terminal identification circuitry configured to identify, based on the identification signal, the terminal apparatus that has performed data signal transmission; and
control information transmitting circuitry configured to transmit in advance a transmission parameter to be used for the data signal transmission, wherein
the reception processing circuitry is configured to receive the identification signal and a data signal in a case of receiving, in the first data signal reception, the same data signal repeatedly transmitted based on the transmission parameter.

Claim 8 should be replaced with the below:
The base station apparatus according to claim 7, wherein, in a case that the reception processing circuitry receives the same data signal repeatedly transmitted from the terminal apparatus, the transmission terminal identification circuitry identifies the terminal apparatus, based on the identification signal multiplexed to the orthogonal resource different for 

Claim 10 should be replaced with the below:
The base station apparatus according to claim 7, comprising circuitry configured to detect the data signal transmitted from the terminal apparatus, wherein
in the first data signal reception, ACK/NACK is transmitted within a prescribed time from a subframe in which the signal detection circuitry correctly receives the data signal while the same data signal repeatedly transmitted is received.

Claim 11 should be replaced with the below:
A communication method for a terminal apparatus for transmitting a data signal to a base station apparatus, the communication method comprising:
performing first data signal transmission of transmitting the data signal without receiving downlink control information of transmission permission transmitted from the base station apparatus and performing second data signal transmission of receiving the downlink control information of the transmission permission and transmitting the data signal based on the downlink control information;
multiplexing an identification signal to an orthogonal resource;
receiving in advance a transmission parameter relating to transmission of the data signal; and
transmitting the identification signal and a data signal in a case of repeatedly transmitting the same data signal, based on the transmission parameter.

Claim 12 should be replaced with the below:
A communication method for a base station apparatus for receiving a data signal from each of multiple terminal apparatuses, the communication method comprising:
performing first data signal reception of receiving the data signal transmitted without transmitting downlink control information of transmission permission and performing second data signal reception of transmitting the downlink control information of the transmission permission and receiving the data signal transmitted based on the downlink control information;
separating, from an orthogonal resource, an identification signal received together with the data signal;
identifying, based on the identification signal, the terminal apparatus that has performed data signal transmission;

receiving the identification signal and a data signal in a case of receiving, in the first data signal reception, the same data signal repeatedly transmitted based on the transmission parameter.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to contention-based and contention-free data communications.
Prior art was found for the independent claims as follows:
“Ericsson, Random access for Rel-13 low complexity and enhanced coverage UEs, 3GPP TSG-RAN WG2 #91 R2-153717, 14 August 2015”Markwart (US 2016/0127912)
Han (US 2011/0134968)
Zhang (2013/0034007)
Ji (US 2016/0150560)
Independent claims 1 and 11 are amended via Examiner Amendment to mirror independent claims 7 and 12 in that the terminal decides on whether to send a contention-based or contention-free transmission to the base station.   “Ericsson, Random access for Rel-13 low complexity and enhanced coverage UEs, 3GPP TSG-RAN WG2 #91 R2-153717, 14 August 2015” teaches receiving system information for preamble repetition factor to send multiple repetitions (page 2, Proposal 2, Fig 1), and similarly that Msg3 can be repeatedly sent and this 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        



/WALLI Z BUTT/Examiner, Art Unit 2412